MEMORANDUM OPINION












 
 
 
 
 
 
 
 
 
 
 
MEMORANDUM OPINION
 
 
No. 04-08-00017-CR
 
Javier RAMIREZ,
Appellant
 
v.
 
The STATE of Texas,
Appellee
 
 
From the 379th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CR-6111
Honorable Bert Richardson, Judge Presiding
 
PER CURIAM
 
Sitting:            Alma
L. López, Chief Justice
Rebecca Simmons, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed: 
March 12, 2008
 
DISMISSED
 
Appellant has filed a motion to dismiss this appeal by
withdrawing his notice of appeal.  The
motion is granted and this appeal is dismissed. 
See Tex. R. App. P.
42.2(a).
 
PER CURIAM
DO NOT PUBLISH